DETAILED ACTION
Claims
	Claims 1-40 are pending in the instant Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Group I (claims 1-33 directed to a process of treating keratin materials) in the reply filed on 11/19/2020 is acknowledged.  Acknowledgement is also made of applicant’s election of the species of polymer comprising the monomers: (a) ethylhexyl acrylate and (b) binylphosphonic acid and (c) isobornyl acrylate and the presense of an additional component which is iron oxide. Upon further search and consideration, the examiner has removed the species election requirement as a combination of monomers (a) and (b) when applied topically to keratin materials makes a contribution over the prior art. Accordingly, claims 1-33 have been examined in full.
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.  

Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 12/7/2018.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 refers to “said silicon monomer of formula (I)” and sets forth definitions for R8-R10. Claim 10 should refer to formula (II) and not (I) as claim 1 sets forth formula (II) as the silicon monomer and it is the only structure having R8-R10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the monomers required for claims 11-12 is unclear.
Claims 11 sets forth the limitation that the phosphonic polymer comprises an additional monomer present in a content ranging from 5% to 50% by weight, relative to the total weight of monomers. It is unclear if this additional monomer is in reference to monomer (c) in claim 1 and thus the claim is requiring that it be present by requiring a range of 5-50% by weight. Or if the additional monomer mentioned in claim 11 is meant to be a monomer (d) which is present in addition to the optional monomer (c). 
Similarly, claim 12 recites “wherein the phosphonic polymer does not contain any additional monomer.” It is unclear if this limitation means that no optional additional 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10874602. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘602 claims a process for dying hair (which is a keratin material) with a composition comprising .

Miscellaneous
Save for the nonstatutory double patenting rejection and the 112(b) issue in claims 11-12, the claims are allowable. A phosphonic polymer like that used in the claimed methods is known. For example see US 8420174 Examples 13-14 which copolymers are used to coat metal surfaces; US 5009670 Example 10 which copolymer is used as a fuel additive; US2014/0199530 in which copolymer is used as a dispersant for ink jet printer ink; and DE 4126230 (as per Applicant’s IDS) Example 2 which copolymer is used as an adhesive. None of the prior art teaching a copolymer falling within the scope encompassed by the claims is used to treat keratin materials via topical application and neither is there any suggestion or motivation to do so. Accordingly, the claimed processes make a contribution over the prior art. 

Conclusion
Claims 1-33 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699